DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 7) in the reply filed on 09/15/2021 is acknowledged.
Claims 13 – 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/15/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7 recites the limitation "the flow from the pump" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claim(s) 1 and 7 objected to because of the following informalities:  
“said first hydraulic device” in claim 1 line 8 should read “said first hydraulically-operated device”
“the hydraulically-operated device” in claim 7 lines 3 and 4 should read “the first hydraulically-operated device”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hvid (U.S. 2017/0348137).
Regarding claim 1, Hvid teaches an irrigation device (Figures 1 and 2), comprising: 
a pump (101 as discussed in paragraph [0078]),
an irrigation fluid reservoir (102 as discussed in paragraph [0078]) in fluid communication with the pump; 
a rectal catheter (catheter 100 is sized and configured for insertion into the rectum or stoma of a user as discussed in paragraph [0078]) having a main passage therethrough (since the catheter is meant for expelling of irrigating liquid from the catheter tip as discussed in paragraph [0081]); 
at least a first hydraulically-operated device (inflatable balloon 104 as discussed in paragraph [0081]) mounted on the rectal catheter; 
fluid tubing having at least two lumens, a first lumen providing fluid communication between the pump and the main passage of the catheter, and a second lumen providing fluid communication between the pump and said first hydraulic device (First and second tube portions 119 and 121 include separate conduits for connecting the pump to the catheter for expelling of irrigating liquid from the catheter tip and for expansion of the balloon 104, respectively as discussed in paragraph [0081]); 
and a hydraulic control circuit (as shown in Figure 2) including a plurality of valves (133 and 142 as discussed in paragraphs [0084] and [0086]) arranged for selectably directing flow alternately from the reservoir to the first 
Regarding claim 2, Hvid teaches that said first hydraulically-operated device is a retention balloon attached to the exterior of the rectal catheter (an expandable retention element 104 in the form of a balloon configured to fix the catheter within the user's rectum or stoma as discussed in paragraph [0078] and shown in Figure 1).
Regarding claim 7, Hvid teaches that the flow from the pump moves in one direction only and wherein the valves of the hydraulic control circuit can be arranged such that the pump is able to pump fluid both to and from the hydraulically-operated device (Balloon conduit valve 142 drains liquid from the balloon 104 to the reservoir 102 in the case of excessive pressure within the balloon 104 as discussed in paragraph [0087]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hvid (U.S. 2017/0348137) in view of Abell (U.S. 6,106,506)
Regarding claim 3, Hvid teaches claim 1 as seen above.
However, the disclosure of Hvid as discussed above includes a hydraulically-operated device (the balloon 104) and not a hydraulically-operated device is a waste control valve associated with the rectal catheter for selectably opening and closing the main passage

It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Abell (a hydraulically-operated device is a waste control valve) with the system of Hvid (similar to the irrigation conduit valve 141) in order to selectively open or close the waste conduit (abstract).  Further, the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one having ordinary skill in the art at the time the application was filed.
Regarding claims 4 – 6, Hvid teaches claim 1 as seen above.

However, Hvid does not teach a second hydraulically-operated device, and wherein the fluid tubing has a third lumen providing fluid communication between the pump and said second hydraulically- operated device and the hydraulic control circuit includes valves arranged for selectably directing flow alternately from the reservoir to the second hydraulically-operated device and from the second hydraulically-operated device to the reservoir (claim 4); the second hydraulically-operated device is a waste control valve associated with the rectal catheter for selectably opening and closing the main passage (claim 6).
Abell teaches a fluid delivery device similar to Hvid and the current application, further including a second hydraulically-operated device (the sphincter valve 87 is mounted in line with the waste liquid tube 88… It will be understood that, with this configuration, when the sphincter valve 87 is in its open configuration, waste liquid is free to flow through the openings 81 in the speculum 78, through the open sphincter valve, and to the waste liquid receptacle 72 through the tube 88... Conversely, when the sphincter valve 87 is closed, this path is blocked and waste liquid does not flow out of a patient's colon... The sphincter valve 87 is pneumatically operated by means of air pressure selectively supplied through a control tube 89 that, in turn, is connected to the controller 64... The controller 64 is programmed and adapted to supply pressurized air for opening and closing the sphincter valve 87 according to a predetermined cycled 
the second hydraulically-operated device is a waste control valve associated with the rectal catheter for selectably opening and closing the main passage (as discussed in Col. 11, lines 25 – 40).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Abell (a hydraulically-operated device is a waste control valve) with the system of Hvid in order to selectively open or close the waste conduit (abstract).  Further, all the claimed elements were known in the prior arts and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art at the time the application was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        
/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        10/21/2021